STOCK PURCHASE AGREEMENT

     Stock Purchase Agreement entered into as of March 30, 2009 (this
“Agreement”) by and between Eworld Interactive, Inc., a Florida corporation (the
“Seller” or “EWIN”) and Blue Atelier, Inc., a Nevada corporation (the “Buyer” or
the “Company”). The Buyer and the Seller are sometimes referred to in this
Agreement as the “Parties.”

RECITALS:

WHEREAS, The Seller presently has approximately Fifty Four Million Two Hundred
Seventy Five Thousand Four Hundred Twenty Five (54,275,425) shares, no par
value, of its common stock issued and outstanding (“Common Stock”).

     WHEREAS, The Buyer desires to acquire twenty five million (25,000,000)
newly authorized and issued shares of EWIN Common Stock, to be issued after the
Seller executes a forty (40) to one (1) reverse split of the presently issued
and outstanding EWIN Common Stock; in exchange for Two Hundred Fifty Thousand
Dollars ($250,000) (the “Transaction”) that shall equal not less than (70%)
percent of all of the issued and outstanding shares of Common Stock at the
closing of the Transaction, and upon the terms and conditions stated herein.

     WHEREAS, The Buyer and the Seller desire to reduce the debt due and payable
by the Seller. The seller shall resolve the outstanding debt with the creditors
to a residual amount not to exceed $100,000. The seller may use post reverse
split common equity to settle the obligations at closing, provided that those
new issuances in aggregate are less than 20% of the total issued and outstanding
equity upon closing and satisfaction of all other closing conditions.

     WHEREAS, the intention of the parties hereto that the transaction involving
the offer and sale of the shares shall be pursuant to and incompliance with the
exemption from registration provided by Section 4(1) of the Securities Act (as
hereinafter defined);

     Now, therefore, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows.

--------------------------------------------------------------------------------

1. Definitions.

     "Accredited Investor" has the meaning set forth in Regulation D promulgated
under the Securities Act.

     "Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

"Confidential Information" means any information concerning the businesses and
affairs of EWIN that is not already generally available to the public.

"Securities Act" means the Securities Act of 1933, as amended.

"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.

2. Purchase and Sale of EWIN Shares.

      (a) Basic Transaction. On and subject to the terms and conditions of this
Agreement, the Buyer agrees to purchase from the Seller, and the Seller agrees
to sell to the Buyer, twenty five million (25,000,000) newly authorized and
issued shares of EWIN Common Stock, to be issued after the Seller executes a
forty (40) to one (1) reverse split of the presently issued and outstanding EWIN
Common Stock, no par value per share (the “EWIN Shares”); that shall equal not
less than (70%) percent of all of the issued and outstanding shares of Common
Stock on a fully diluted basis at the time of the closing of the Transaction,
and the Seller shall have no other commitments or requirements to issue any
additional shares of its common stock.

     (b) Purchase Price. The Buyer agrees to pay the purchase price to the
Seller at the Closing (the "Purchase Price") of Two Hundred Fifty Thousand
Dollars ($250,000). Cash advances made to the Seller prior to close shall be
credited in full towards the purchase price pursuant to section 2(d) below. Any
remaining portion of the Purchase Price due at closing up to $100,000 may be by
promissory note due in 180 days bearing interest calculated at a rate of 10
percent per year.

     (c) EWIN Shares to Be Sold. At the Closing, the Seller agrees to sell,
issue and deliver to the Buyer, and the Buyer agrees to purchase and accept from
the Seller, all of the EWIN Shares, free and clear of all Security Interests,
and all of which (upon payment thereof) shall be validly issued, fully paid and
non-assessable shares of EWIN Common Stock. The EWIN Shares shall be “restricted
securities” under the Securities Act as more fully described in Section 3 of
this Agreement.

     (d) Cash Advances Prior to Close. As payment toward and to be credited at
closing to the Purchase Price, the Buyer shall make available, a non-interest
bearing loan of up to Two Hundred Fifty Thousand Dollars ($250,000) to the
Company prior to closing. The Seller shall use the proceeds exclusively for
costs and fees required to maintain the full reporting status of EWIN and
quotation of its common stock on the OTC.BB. The cash advances shall also be
used to complete the tasks required to complete this transaction or other
purpose expressly approved by the Buyer. The Seller further agrees to pledge Ten
Million (10,000,000) pre-reverse split common shares of EWIN as collateral to
secure any and all advances made prior to closing. In the event that the Seller
is unable or chooses not to or has not completed tasks required to complete this
transaction within 90 days (with the exception of any delays caused by
regulatory agencies), the associated equity collateral shall be forfeit in
proportion to the advances toward the maximum loan amount and the balance
outstanding shall become an obligation due on demand and accruing interest at a
rate of 10% per year.

--------------------------------------------------------------------------------

      (e) Further Assurances. The Seller agrees that it will, at any time on or
after the Closing Date upon the request of the Purchaser, execute, acknowledge
and deliver, or cause to be done, executed, acknowledged and delivered, all of
such reasonable acts, deeds, assignments, transfers, conveyances for
transferring, granting, conveying, assuring and confirming to the Purchaser and
its successors or assigns, title to and possession of the EWIN Shares.

      (f) The Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of Blue Atelier, Inc.,
Las Vegas Nevada, commencing at 9:00 a.m. local time on June 15, 2009, or such
other time agreed by the parties upon satisfactory completions of the conditions
for closing.

      (g) Deliveries at the Closing. At the Closing, (i) the Seller will deliver
to the Purchaser, the EWIN Shares and the various certificates, instruments, and
documents referred to in section 7(a) below and (ii) the Buyer will deliver to
the Seller (1) any further amounts due towards the Purchase Price of Two Hundred
Fifty Thousand Dollars ($250,000) giving credit to any cash advances made
pursuant to section 2(d), (2) and the various certificates, instruments, and
documents referred to in section 7(b) below.

3. Buyer’s Representations and Warranties Concerning the Transaction. The Buyer
represents and warrants to the Seller that the statements contained in this
section 3 are true, correct and complete as of the date of this Agreement and
will be true, correct and complete as of the Closing Date (as though made then
and as though the Closing Date were substituted for the date of this Agreement
throughout this section 3.

(a) Organization of Blue Atelier, Inc. Blue Atelier, Inc. is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada.

     (b) Authorization of Transaction. The Purchaser has full power and
authority (including full company power and authority) to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms and conditions. The Purchaser does not
need to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement.

     (c) Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(1) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Blue Atelier, Inc. is subject or any
provision of its charter or bylaws or (2) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Blue Atelier, Inc. is a party or by which it is bound or to which any
of its assets is subject.

--------------------------------------------------------------------------------

      (d) Accredited Investor Status. The Investor/Purchaser is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule
501 of Regulation D.

      (e) Investment Experience. The Buyer has experience as an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment in the
EWIN Shares to be purchased by it, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of this investment in the Shares.

      (f) Restricted Securities. The Buyer understands that the EWIN Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Seller in a transaction not involving a public
offering and that under the Securities Act and applicable regulations under the
Securities Act such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, the
Buyer represents that it is familiar with SEC Rule 144, as presently in effect,
and understands the resale limitations imposed by SEC Rule 144 and by the
Securities Act.

     The Buyer further acknowledges that the Seller has disclosed that they have
indicated to the Securities Exchange Commission that they are a “shell
corporation” in their most recent filing and as such, any and all restricted
shares presently issued shall be subject to Rule 144 (I).

      (g) Legends. It is understood that the certificates evidencing the EWIN
Shares shall bear legends substantially similar to the legends set forth below
(in addition to any legend required under applicable state securities laws):

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY,
NOR MAY THIS CERTIFICATE BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT
REGISTRATION OF SUCH SHARES UNDER ALL APPLICABLE UNITED STATES FEDERAL OR STATE
SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF
SHAREHOLDER’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF
SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR
ASSIGNMENT.”

     The legend set forth above shall be removed by the Company from any
certificates evidencing the EWIN Shares upon delivery to the Seller of an
opinion by counsel, reasonably satisfactory to the Seller, that a registration
statement under the Securities Act is at that time in effect with respect to the
legended security or that such security can be freely transferred in a public
sale without such a registration statement being in effect and that such
transfer shall not jeopardize the exemption or exemptions from registration
pursuant to which the Seller issued the EWIN Shares.

--------------------------------------------------------------------------------

4. Seller’s Representations and Warranties. The Seller represents and warrants
to the

Buyer that the statements contained in this section 4 are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this section 4).

(a) Organization, Qualification, and Corporate Power. EWIN is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida. EWIN is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required. EWIN
has full corporate power and authority and all licenses, permits, and
authorizations necessary to carry on the businesses in which it is engaged and
to own and use the properties owned and used by it.

     (b) Capitalization. At the execution date of this Agreement, the entire
authorized capital stock of EWIN consists of One Hundred Fifty Million
(150,000,000) shares of Common Stock, no par value per share, of which
approximately Fifty Four Million Two Hundred Seventy Five Thousand Four Hundred
Twenty Five (54,275,425) shares of Common Stock are issued and outstanding and
Five (not including 4,030,000 in treasury stock to be cancelled and 1,909,091
unissued common shares), Million (5,000,000) undefined Preferred Shares of which
none are issued and outstanding. All of the issued and outstanding EWIN Shares
have been duly authorized, are validly issued, fully paid, and nonassessable.
There are no options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require
EWIN to issue, sell, or otherwise cause to become outstanding any of its capital
stock, with the exception of convertible notes which are identified in
Attachment (A) that shall be settled pursuant to the terms of this agreement at
closing. There is no outstanding or authorized stock appreciation, phantom
stock, profit participation, or similar rights with respect to EWIN. There are
no voting trusts, proxies, or other agreements or understandings with respect to
the voting of the capital stock of EWIN.

     Both Parties agree that simultaneous with the Closing, the Company will
give cause for a reverse split of the EWIN common stock of forty (40) to one
(1). Following this forty (40) to one (1) reverse split, the subsequent issuance
of 25,000,000 shares to the buyer and issuance of common shares in settlement of
the debt pursuant to Attachment (A) “Issuances in Settlement and Release of
Debt”, the new capital structure of the surviving entity shall consist of not
more than Thirty Five Million (35,000,000) issued and outstanding shares of
common stock and no issued and outstanding preferred shares.

--------------------------------------------------------------------------------

     (c) Noncontravention. The execution and the delivery of this Agreement, and
the consummation of the transactions contemplated hereby, will not (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which EWIN is subject or any provision of the charter or
bylaws of EWIN or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
EWIN is a party or by which it is bound or to which any of its assets is subject
(or result in the imposition of any Security Interest upon any of its assets).
EWIN does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement.

     (d) Brokers' Fees. EWIN does not have any Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

     (e) Title to Assets. EWIN has good and marketable title to, or a valid
leasehold interest in, the properties and assets it uses wherever located, or
shown on the Most Recent Balance Sheet or acquired after the date thereof, free
and clear of all Security Interests, except for properties and assets disposed
of in the Ordinary Course of Business since the date of the Most Recent Balance
Sheet.

     (f) Subsidiaries. EWIN does not have any operational Subsidiaries. EWIN
does not control directly or indirectly or have any direct or indirect equity
participation in any corporation, partnership, trust, or other business
association which is not a Subsidiary of EWIN.

     (g) Financial Statements. The financial statements of EWIN are contained in
its filings with the Securities and Exchange Commission. The Financial
Statements (including the notes thereto) have been prepared in accordance with
GAAP, and present fairly the financial condition of EWIN as of such dates and
the results of operations of EWIN for such periods, and are consistent with the
books and records of EWIN (which books and records are correct and complete)

     (h) Events Subsequent to March 25, 2009. Since March 25, 2009 there has not
been any material adverse change in the business, financial condition,
operations, results of operations, or future prospects of any of EWIN.

     (i) Undisclosed Liabilities. EWIN has no Liability (and there is no Basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand against EWIN giving rise to any Liability),
except for (i) Liabilities set forth the financial statements of EWIN that are
contained in its filings with the Securities and Exchange Commission. (none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of warranty, tort, infringement, or violation of law).

--------------------------------------------------------------------------------

(j) Legal Compliance. EWIN has complied with all applicable laws (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges there under) of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against any of them alleging any failure so to comply

(k) Tax Matters

     (i) EWIN has filed all Tax Returns that it or they were required to file.
All such Tax Returns were correct and complete in all material respects. All
Taxes owed by EWIN (whether or not shown on any Tax Return) have been paid. EWIN
currently is not the beneficiary of any extension of time within which to file
any Tax Return. No claim has ever been made by an authority in a jurisdiction
where EWIN does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction. There are no Security Interests on any of the assets of EWIN
that arose in connection with any failure (or alleged failure) to pay any Tax.

     (ii) EWIN has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.

(l) Real Property

(i) EWIN does not own any real property.

     (m) Contracts. EWIN has disclosed all material contracts as required in its
reports made with the Securities and Exchange Commission.

     (n) Notes, Accounts Receivable and Inventory There are no notes, accounts
receivable and inventory of EWIN that are not reflected properly on their books
and records as delivered to the Buyer prior to the Closing.

     (o) Litigation. EWIN shall disclose each instance in which EWIN (i) is
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge or (ii) is a party or, to the Knowledge of the Seller and the directors,
officers and employees of the Seller, is threatened to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator.

     (p) Employees. EWIN is not a party to or bound by any collective bargaining
agreement, nor has it experienced any strikes, grievances, claims of unfair
labor practices, or other collective bargaining disputes. EWIN has not committed
any unfair labor practice.

(q) Employee Benefits.

(i) EWIN has never and does not maintain any type of Employee Benefit Plan.

--------------------------------------------------------------------------------

     5. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.

     (a) General. Each of the Parties will use his or its best efforts to take
all action and to do all things necessary in order to consummate and make
effective the transactions contemplated by this Agreement.

     (b) Notices and Consents. The Seller’s directors and officers will cause
EWIN to use its best efforts to obtain any third party consents that may request
in connection with the matters referred to in this agreement. Each of the
Parties will (and the Seller’s directors and officers will cause EWIN to) give
any notices to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters referred to in this agreement.

     (c) Full Access. The Seller will permit representatives of Blue Atelier,
Inc. to have full access at all reasonable times, and in a manner so as not to
interfere with the normal business operations of EWIN, to all premises,
properties, personnel, books, records (including Tax records), contracts, and
documents of or pertaining to EWIN; provided, however, the Buyer shall give
reasonable notice before requesting access to the books and records of EWIN.

     (d) Notice of Developments. The Seller will give prompt written notice to
the Buyer of any material adverse development causing a breach of any of the
representations and warranties in section 4 above. Each Party will give prompt
written notice to the others of any material adverse development causing a
breach of any of his, her or its own representations and warranties in §3 or 4
above.

     6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing.

     (a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party.

     The Seller acknowledges and agrees that from and after the Closing Blue
Atelier, Inc. will be entitled to possession of all documents, books, records
(including Tax records), agreements, and financial data of any sort relating to
EWIN, and the Seller shall cooperate with the Buyer in making arrangements
immediately following the Closing for the delivery of all such documents, books,
records to the Buyer’s offices at the Buyer’s expense.

--------------------------------------------------------------------------------

     (b) Litigation Support. In the event and for so long as any Party actively
is contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving EWIN, each of the other Parties will cooperate with it and its counsel
in the contest or defense, make available their personnel, and provide such
testimony and access to their books and records as shall be necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefore under section 8 below).

     (c) Confidentiality. The Seller and its directors, officers and employees
will treat and hold as such all of the Confidential Information, refrain from
using any of the Confidential Information except in connection with this
Agreement, and deliver promptly to Blue Atelier, Inc. or destroy, at the request
and option of Blue Atelier, Inc., all tangible embodiments (and all copies) of
the Confidential Information which are in their possession. In the event that
the Seller or any of its directors, officers and employees is requested or
required (by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Confidential Information, that said requested person
will notify Blue Atelier, Inc. promptly of the request or requirement so that
Blue Atelier, Inc. may seek an appropriate protective order or waive compliance
with the provisions of this section 6(c). If, in the absence of a protective
order or the receipt of a waiver hereunder, any of the Seller, its directors,
officers and employees is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, that
person may disclose the Confidential Information to the tribunal; provided,
however, that the disclosing person shall use his or her best efforts to obtain,
at the request of Blue Atelier, Inc., an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as Blue Atelier, Inc. shall designate. The
foregoing provisions shall not apply to any Confidential Information which is
generally available to the public immediately prior to the time of disclosure.

7. Conditions to Obligation to Close.

(a) Conditions to Obligation of Blue Atelier, Inc.. The obligation of Blue
Atelier, Inc. to consummate the Transactions is subject to satisfaction of the
following conditions:

(i) the representations and warranties set forth in section 4 above shall be
true and correct in all material respects at and as of the Closing Date;

     (ii) the Seller shall have performed and complied with all of its covenants
under this Agreement in all material respects through the Closing;

(iii) EWIN shall have procured all of the third party stipulations/consents
required to settle the debts upon closing as specified in this agreement;

--------------------------------------------------------------------------------

     (iv) no action, suit, or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (1) prevent
consummation of any of the transactions contemplated by this Agreement, (2)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (3) affect adversely the right of Blue Atelier, Inc. to
own the EWIN Shares and to control EWIN , or (4) affect adversely the right of
EWIN to own its assets and to operate its businesses (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

     (v) Blue Atelier, Inc. and EWIN shall have received all other
authorizations, consents, and approvals of governments and governmental agencies
referred to in section 3 and section 4(c) above;

(vi) Blue Atelier. Inc. shall have received the resignations, effective as of
the Closing, of each director and officer of EWIN, each of whom shall have
delivered a general release in favor of the Seller for the period of time he or
she has served as a director or officer.

(vii) EWIN shall have delivered resolutions of its board of directors and
shareholders authorizing the transactions contemplated by this Agreement;

     (viii) all actions to be taken by the Seller in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Blue Atelier, Inc. and its counsel;

      (b) Conditions to Obligation of the Seller. The obligation of the Seller
to consummate the Transactions is subject to satisfaction of the following
conditions:

     (i) the representations and warranties set forth in section 3 above shall
be true and correct in all material respects at and as of the Closing Date;

     (ii) Blue Atelier, Inc. shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing;

     (iii) no action, suit, or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (1) prevent
consummation of any of the transactions contemplated by this Agreement or (2)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

--------------------------------------------------------------------------------

     (iv) Blue Atelier, Inc. and EWIN shall have received all other
authorizations, consents, and approvals of governments and governmental agencies
referred to in section 3 and section 4(c) above;

(v) Blue Atelier, Inc. shall provide audited financial statements and detailed
business information as required by EWIN to comply with its disclosure
requirements and to make timely filings of information with the Securities and
Exchange Commission. Sufficient information shall be provided prior to closing
that will allow for the timely preparation and submission of the required
Current Report on Form 8-K to be filed within four days of closing;

(vi) Blue Atelier, Inc. shall have delivered resolutions of its board of
directors and shareholders authorizing the transactions contemplated by this
Agreement;

     (vii) all actions to be taken by Blue Atelier, Inc. in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Shareholders; and

The Seller may waive any condition specified in this section 7(b) if they
execute a writing so stating at or prior to the Closing.

8. Remedies for Breaches of This Agreement.

(a) Survival of Representations and Warranties.

All of the representations and warranties of the Seller contained in this
agreement shall survive the Closing hereunder) and continue in full force and
effect for a period of one year thereafter.

(b) Indemnification Provisions for Benefit of the Buyer.

     (i) In the event the Seller breaches any of its representations,
warranties, and covenants contained herein and, if there is an applicable
survival period pursuant to section 8(a) above, provided that Blue Atelier, Inc.
makes a written claim for indemnification against the Seller within such
survival period, then the Seller agrees to indemnify Blue Atelier, Inc. from and
against the entirety of any actual damages Blue Atelier, Inc may suffer through
and after the date of the claim for indemnification resulting from, arising out
of, relating to, in the nature of, or caused by the breach; provided, however,
that the Seller shall not have any obligation to indemnify Blue Atelier, Inc.
from and against any actual damages until Blue Atelier, Inc. has suffered actual
damages in excess of a Fifty Thousand Dollars ($50,000) aggregate threshold (at
which point the Seller will be obligated to indemnify Blue Atelier, Inc.
relating back to the first dollar).

--------------------------------------------------------------------------------

     (c) Indemnification Provisions for Benefit of the Seller. In the event Blue
Atelier, Inc. breaches any of its representations, warranties, and covenants
contained herein, and, if there is an applicable survival period pursuant to
section 8(a) above, provided that the Seller makes a written claim for
indemnification against Blue Atelier, Inc. within such survival period, then
Blue Atelier, Inc. agrees to indemnify the Seller from and against the entirety
of any actual damages the Shareholder may suffer through and after the date of
the claim for indemnification resulting from, arising out of, relating to, in
the nature of, or caused by the breach.

(d) Matters Involving Third Parties.

     (i) If any third party shall notify any Party (the "Indemnified Party")
with respect to any matter (a "Third Party Claim") which may give rise to a
claim for indemnification against any other Party (the "Indemnifying Party")
under this section 8, then the Indemnified Party shall promptly notify each
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party thereby is prejudiced.

     (ii) Any Indemnifying Party will have the right to defend the Indemnified
Party against the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (A) the Indemnifying Party
notifies the Indemnified Party in writing within twenty (20) days after the
Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice materially adverse to the
continuing business interests of the Indemnified Party, and (E) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently.

     (iii) So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with section 8(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).

--------------------------------------------------------------------------------

     (ii) In the event any of the conditions in section 8(d)(ii) above is or
becomes unsatisfied, however, (A) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third Party Claim in any manner it reasonably may deem appropriate (and
the Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys' fees
and expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this §8.

9. Miscellaneous.

     (a) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of Blue
Atelier, Inc. and EWIN.

     (b) No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns;

     (c) Entire Agreement. This Agreement (including the documents referred to
herein and the Schedules and Exhibits hereto) constitutes the entire agreement
among the Parties and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
related in any way to the subject matter hereof.

     (d) Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his,
her or its rights, interests, or obligations hereunder without the prior written
approval of the Buyer and the Seller.

     (e) Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument. This Agreement may
be executed and delivered by facsimile signature which for all purposes under
this Agreement and otherwise will be deemed an original signature.

     (f) Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

     (g) Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if it is sent by
personal delivery, overnight courier, messenger service, facsimile, electronic
mail, registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth below:

--------------------------------------------------------------------------------

  If to the Seller:
Attn: Guy Peckham, President
EWORLD INTERACTIVE, INC.
1088 South Pudong Road, Suite 1202
Shanghai, China 200120


  If to Blue Atelier, Inc.:
Attn: Frank O’Donnell, President
BLUE ATELIER, INC.
9112 Vista Greensway #102
Las Vegas, NV 89134


Any such notice, request, demand, claim, or other communication shall be deemed
to have been duly given (i) on the same day if by personal delivery, (ii) on the
first business day after being sent by overnight courier, (iii) on the third
business day after being sent by registered or certified mail, and (iv) on the
first business day after transmission if sent by e-mail or facsimile, provided
there is electronic verification of the transmission. Any Party may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other Parties notice in the manner
herein set forth.

     (h) Governing Law; Place of Execution. This Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Nevada
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida, Nevada or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Nevada. For all purposes this Agreement shall be deemed to have been executed
and delivered in Nevada.

     (i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Seller. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

     (j) Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

     (k) Expenses. Each of the Buyer and the Seller will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.

--------------------------------------------------------------------------------

     (l) Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.

     (m) Incorporation of Exhibits, Annexes, and Schedules. The Exhibits,
Annexes, and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

     (n) Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in Clark County, Nevada in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto. Each
Party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.

     (o) Exhibits. The parties hereto acknowledge that the Exhibits have been
prepared in substantially final form for execution at the Closing under this
Agreement, but that minor changes that do not affect any material issues in any
exhibit shall be permitted for purposes of reconciling any contradiction among
different exhibits or for clarifying the intent of the parties. The fact that
one or more exhibits may not currently be in final form shall not serve as a
basis for objecting to or refusing to close the transactions contemplated by
this Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT SIGNATURE PAGE

     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

EWORLD INTERACTIVE, INC.  By:
_____/s/Guy Peckham_______________________  Title: Guy Peckham, President and
CEO  BLUE ATELIER, INC.  By:    ______/s/Frank A. O’Donnell__________________ 
Title:    Frank O’Donnell, President and CEO 


--------------------------------------------------------------------------------